Mercure, J.
Appeal from a decision of the Workers’ Compensation Board, filed December 4, 1989, which imposed a penalty against the employer’s workers’ compensation insurance carrier.
The Workers’ Compensation Board made an award of $1,125 to claimant by notice of decision filed June 3, 1988. Insurance Company of North America, the workers’ compensation carrier for claimant’s employer, Savos Hetelekides, paid the award on June 15, 1988. The Board, when notified of the date of payment of the award, advised the carrier of its intention to impose a 20% penalty for late payment pursuant to Workers’ Compensation Law § 25 (3) (d). The carrier requested a hearing upon the ground that it paid the award within 10 days of receipt of the notice of award on June 8, 1988, and a Workers’ Compensation Law Judge determined that the carrier was allowed no extra time for mailing and imposed the 20% penalty. Upon further review, the Board affirmed the determination of the Workers’ Compensation Law Judge, and the employer and carrier now appeal to this court.
We affirm. The 10-day period for payment of a compensation award commences on the date of filing of the notice of award (Workers’ Compensation Law § 25 [3] [d]; § 150 [b]). Thus, the carrier had until June 13, 1988 to pay the award without penalty. The contention that the time limitation should commence upon the carrier’s receipt of the notice of award was considered and rejected by this court in Matter of Beckman v Piels Brewery (28 AD2d 1159, lv denied 21 NY2d 641). The remaining contentions were not raised before the Board and shall not be considered for the first time on appeal (see, Matter of Middleton v Coxsackie Correctional Facility, 38 NY2d 130, 132-133).
Decision affirmed, with costs to the Workers’ Compensation Board. Weiss, J. P., Mikoll, Levine, Mercure and Harvey, JJ., concur.